DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 4-8, 11, 13, and 18-20 each recites the limitation “the variable light transmission device.”  There is insufficient antecedent basis for this limitation in each claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a variable light transmission device” (claim 1, line 1) and/or “a variable light transmission device” (claim 1, line 2).

Claim 1 recites the limitation “the waveform of the applied electric field.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “waveform of the applied electric field.”

Claims 1, 5-8, 12, and 13 each recites the limitation “the waveform” (1st instance at line 15 of claim 1).  There is insufficient antecedent basis for this limitation in each claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “waveform of the applied electric field,” “a carrier waveform” and/or “a modulator waveform.”

Claims 1 and 13 each recites the limitation “the completion.”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “completion.”

Claims 4-8 each recites the limitation “the waveform type.”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “waveform type.”

Claims 4-8 each recites the limitation “type(s).” The addition of the word “type(s)” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). It would be unclear to one having ordinary skill in the art what “type(s)” is intended to convey. See MPEP 2173.05(b).

Claims 5-8, 12, and 13 each recites the limitation “the total driving time”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “total driving time.”

Claims 5-8 each recites the limitation “the driving waveform”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “driving waveform.”

Claims 5-8 each recites the limitation “the time passed”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “time passed.”

Claims 5-8 each recites the limitation “the initial application”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of an “initial application.”

Claims 18-19 each recites the limitation “the % Total Transmittance”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “% Total Transmittance.”

Claim 20 recites the limitation “the % haze”  There is insufficient antecedent basis for this limitation in each claim.
The claim contains no earlier recitation or limitation of a “% haze.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al (US 2021/0116773 A1).

Regarding claim 1, Yoon discloses a method of operating a variable light transmission device [e.g., Figs. 1-4: 100] , the method comprising: 
providing a variable light transmission device comprising at least one electrophoretic medium layer [e.g., Figs. 1-4: 120] comprising charged particles [e.g., Figs. 2-4: 121], 
wherein the electrophoretic medium layer is disposed between two electrodes [e.g., Figs. 1-4: 112, 132]; 
applying an electric field across the electrophoretic medium layer that causes movement of the charged particles (e.g., see Figs. 2-4; Paragraphs 35-38), 
resulting in the variable light transmission device switching from an initial optical state [e.g., Fig. 4] to a final optical state [e.g., Figs. 2-3], 
wherein the final optical state has higher percent light transmission than the initial optical state (e.g., see Figs. 8-10; Paragraphs 81-82), and 
wherein the waveform of the applied electric field is a superposition (e.g., see Figs. 5-7) of a carrier waveform [e.g., Figs. 5-7: waveform including 30 V at 500 Hz] and a modulator waveform [e.g., Figs. 5-7, Paragraph 48: waveform including 20 V at 10 Hz], 
wherein the carrier waveform has amplitude V1 and frequency ω1, 
wherein the modulator waveform has initial amplitude V2 and frequency ω2, 
wherein V1 is of from about 30 V to about 180 V [e.g., Figs. 5-7: 30 V], 
ω1 of from about 50 Hz to about 1000 Hz [e.g., Figs. 5-7: 500 Hz], 
wherein V2 is of from about 3 V to about 60 V [e.g., Figs. 5-7, Paragraph 48: 20 V], 
ω2 is from about 0.1 Hz to about 10 Hz [e.g., Paragraph 48: 10 Hz], 
wherein V1 is greater than V2 and 
ω1 is greater than ω2, and
wherein the amplitude of the modulator waveform is variable and is reduced from an initial amplitude value at the time of the start of the application of the waveform to the variable light transmission device to a final amplitude value [e.g., Figs. 5-7: 0 V, 0.1V] at the completion of the application of the of the waveform to the variable light transmission device (e.g., see Paragraphs 29-82).

Regarding claim 2, Yoon discloses the final amplitude value of the modulator waveform is zero [e.g., Figs. 5-7: 0 V].

Regarding claim 3, Yoon discloses the final amplitude value of the modulator waveform is from 0.1 V to 3 V [e.g., Figs. 5-7: 0.1 V].

Regarding claim 4, Yoon discloses the waveform type of the applied electric field to the variable light transmission device is selected from the group consisting of square, sinusoidal, trigonal, and sawtooth types (e.g., see Figs. 5-7, Paragraph 41).

Regarding claim 5, Yoon discloses the waveform type of the applied electric field to the variable light transmission device is represented by Equation 1 
V1 sin(ω1 t) / |sin (ω1 t)| + V2 ttotal - t / ttotal sin (ω2 t) / |sin (ω2 t)|
wherein ttotal is the total driving time of the application of the driving waveform to switch the variable light transmission device, and 
wherein t is the time passed from the initial application of the waveform (e.g., see Figs. 5-7, Paragraphs 75-78).

Regarding claim 6, Yoon discloses the waveform type of the applied electric field to the variable light transmission device is represented by Equation 2 
V1 sin(ω1 t) + V2 ttotal - t / ttotal sin (ω2 t)
wherein ttotal is the total driving time of the application of the driving waveform to switch the variable light transmission device, and 
wherein t is the time passed from the initial application of the waveform (e.g., see Figs. 5-7, Paragraphs 75-78).

Regarding claim 7, Yoon discloses the waveform type of the applied electric field to the variable light transmission device is represented by Equation 3 
V1 2ω1 / π sin-1 (sin(2 π t)) + V2 ttotal - t / ttotal 2ω2 / π sin-1 (sin(2 π t))
wherein ttotal is the total driving time of the application of the driving waveform to switch the variable light transmission device, and 
wherein t is the time passed from the initial application of the waveform (e.g., see Figs. 5-7, Paragraphs 75-78).

Regarding claim 8, Yoon discloses the waveform type of the applied electric field to the variable light transmission device is represented by Equation 4 
V1 [t / ω1 – floor (t / ω1)] +  V2 ttotal - t / ttotal [t / ω2 – floor (t / ω2)]
wherein ttotal is the total driving time of the application of the driving waveform to switch the variable light transmission device, and 
wherein t is the time passed from the initial application of the waveform (e.g., see Figs. 5-7, Paragraphs 75-78).

Regarding claim 12, Yoon discloses the total driving time of the application of the waveform is from about 1 s to about 100 s (e.g., see Figs. 5-7, Paragraphs 45-52, 75-78).

Regarding claim 13, Yoon discloses the total driving time from the start of the application of the waveform to the completion of the application of the waveform to the variable light transmission device is from about 5 s to about 90s (e.g., see Figs. 5-7, Paragraphs 45-52, 75-78).

Regarding claim 14, Yoon discloses the reduction of amplitude value of the modulator waveform from the initial amplitude value to the final amplitude value is performed in 2 or more sequential steps (e.g., see Figs. 5-7, Paragraphs 45-52, 78-79).

Regarding claim 15, Yoon discloses the reduction of amplitude value of the modulator waveform from the initial amplitude value to the final amplitude value is performed in 5 or more sequential steps (e.g., see Figs. 5-7, Paragraphs 45-52, 78-79).

Regarding claim 16, Yoon discloses the reduction of amplitude value of the modulator waveform from the initial amplitude value to the final amplitude value is performed in 10 or more sequential steps (e.g., see Figs. 5-7, Paragraphs 45-52, 78-79).

Regarding claim 17, Yoon discloses the reduction of amplitude value of the modulator waveform from the initial amplitude value to the final amplitude value is performed in 100 or more sequential steps (e.g., see Figs. 5-7, Paragraphs 45-52, 78-79).

Regarding claim 18, Yoon discloses the % Total Transmittance of the final optical state of the variable light transmission device is from about 30% to about 95% (e.g., see Figs. 8-10, Paragraphs 55-58, 80-82).

Regarding claim 19, Yoon discloses the % Total Transmittance of the final optical state of the variable light transmission device is from about 40% to about 90% (e.g., see Figs. 8-10, Paragraphs 55-58, 80-82).

Regarding claim 20, Yoon discloses the % haze of the final optical state of the variable light transmission device is from about 5% to about 20% (e.g., see Figs. 8-10, Paragraphs 55-58, 80-82).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2021/0116773 A1) in view of Sato (US 4,041,481 A).

Regarding claim 9, Yoon discloses the modulator waveform has frequency ω1 of from about 70 Hz to about 110 Hz (e.g., see Fig. 7; Paragraphs 45-52, 75-78).
Yoon does not appear to expressly disclose initial amplitude V1 of from about 80 V to about 140 V.
However, Sato discloses the modulator waveform has initial amplitude V1 of from about 80 V to about 140 V (e.g., see Fig. 3, Column 4, Lines 55-63).
Yoon and Sato are analogous art because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sato’s voltage with Yoon’s display, so as to satisfactorily reproduce an image.
It would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Sato’s voltage for Yoon’s voltage would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 10, Yoon discloses the modulator waveform has initial amplitude V2 of from about 10 V to about 30 V (e.g., see Figs. 5-7; Paragraphs 43-52, 75-79).
Yoon does not appear to expressly disclose frequency ω2 of from about 0.5 Hz to about 5 Hz.
However, Sato discloses the modulator waveform has frequency ω2 of from about 0.5 Hz to about 5 Hz (e.g., see Fig. 10, Column 9, Lines 3-19).
Yoon and Sato are analogous art because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sato’s frequency with Yoon’s display, so as to satisfactorily reproduce an image.
It would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Sato’s frequency for Yoon’s frequency would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 11, Yoon does not appear to expressly disclose titanium dioxide charged particles.
However, Sato discloses the charged particles of the electrophoretic medium layer of the variable light transmission device comprise titanium dioxide (e.g., see Column 4, Lines 42-54).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sato’s particles with Yoon’s display, so as to satisfactorily reproduce an image.
It would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Sato’s particles for Yoon’s particles would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to variable light transmission devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
20 May 2022